Citation Nr: 0534471	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for cervical neck 
disability, to include as secondary to the veteran's service 
connected residuals, compression fracture of L-1 vertebra, 
with radiculopathy, right lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from June 1987 
to August 1987, and from September 1989 to May 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in March 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim in December 2001 for entitlement to 
service connection for cervical spine disability as secondary 
to his service connected lower lumbar disability, described 
as residuals, compression fracture of L-1 vertebra, with 
radiculopathy, right lower extremity.  VA treatment records 
showed the veteran had an anterior cervical discectomy and 
fusion done at C6-7 in February 2002.  VA treatment records 
from February 2002 through March 2003 showed continuing pain 
and residual C7 radiculopathy. 

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the instant case, an 
examination and opinion is necessary to determine whether a 
medical nexus exists between the veteran's non-service 
connected cervical neck disability and the veteran's service 
connected disability.  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The 
veteran's service medical records in April 1991 showed 
cervical and thoracic paraspinal muscle tenderness and 
restricted motion.  Therefore, an examination is needed to 
also determine whether service connection is warranted on a 
direct basis.  Thus, the Board finds that a VA examination 
and opinion are required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).

Additionally, an October 2003 letter was sent to the veteran 
to advise him of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, the letter vaguely 
referred to a spinal disc condition, not specifically to 
cervical neck disability, which the Board finds could be 
confusing given the veteran's already service connected back 
disability.  Further, the VCAA letter only addressed a direct 
service connection theory.  In view of the need to return the 
case for medical examination and opinion as discussed above, 
appropriate action to ensure that the veteran is furnished a 
VCAA notice with regard to his claim for cervical neck 
disability on both direct and secondary service connection 
theories is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter in 
connection with his claim of service 
connection for cervical neck condition 
disability on a direct and secondary 
basis.  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate his 
claim on a direct and secondary service 
connection basis.  The veteran should 
also be advised to submit any pertinent 
evidence in his possession.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether any current cervical 
neck disability is causally related to 
any inservice injury or is proximately 
due to, or has been aggravated by, his 
service-connected residuals, compression 
fracture of L-1 vertebra, with 
radiculopathy, right lower extremity.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cervical neck disability 
is causally related to any injury 
documented in the service medical 
records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cervical neck disability 
is proximately due to, or caused by, the 
veteran's service-connected residuals, 
compression fracture of L-1 vertebra, 
with radiculopathy, right lower 
extremity?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cervical neck disability 
has been aggravated by the veteran's 
service-connected residuals, compression 
fracture of L-1 vertebra, with 
radiculopathy, right lower extremity?

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted (on either a 
direct or secondary basis) for the 
veteran's cervical neck disability.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


